Haney, J.
This action was commenced for the purpose of subjecting certain realty, the recora title to which is in defendant Christina Bridge, to the payment of a judgment against defendant Peter Muench. The cbmplaint was served with the summons, and contained .the usual allegations where it is charged that property has been- conveyed with intent to hinder, delay, and defraud creditors. Berore the time'to answer had expired, plaintiff noticed a motion for leave to serve a supplemental complaint, alleging the procurement, subsequent *617to the commencement of this action, of three additional judgments against defendant Muench. Defendants appealed from the order granting this motion.
In this state the old rule in equity respecting supplemental pleadings has been enacted in^o law, and made applicable to all civil actions. The statute provides: “The plaintiff and defendant respectively, may be allowed, on motion, to makea supplemental complaint, answer, or reply, alleging facts material to the case, occurring after the former complaint, answer, or reply, or of which the party was ignorant when his former pleading was made.” Comp. Laws, § 4942. Mr. Justice Harlan, speaking for the United States supreme court, says: “In reference to amendments of equity pleadings the courts have found it impracticable to lay down a rule that would govern all cases. Their allowance must, at every stage of the cause, rest in the discretion of the court; and that discretion must depend largely on the special circumstances of each case. It may be said, generally, that, in passing upon applications to amend, the ends of justice should never be sacrificed to mere form, or by too rigid an adherence to technical rules of practice. Undoubtedly, great caution should be-exercised where the application comes after the litigation has continued for some time, or when the granting of it would cause serious inconvenience or expense to the opposite side. And an amendment should rarely, if ever, be permitted where it would materially change the very substance of the case made by the bill, and to which the parties have directed their proofs.” Hardin v. Boyd, 113 U. S. 756, 5 Sup. Ct. 771, 28 L. Ed. 1141. Ordinarily, a new and independent cause of action cannot be alleged in a supplemental complaint, nor can such a pleading supply a cause of action *618where none existed when the suit was begun, but it may contain, in the words of the statute, ‘‘facts material to the case, occurring after the former complaint” was made. The primary purpose of this action is to determine whether certain property shall be subjected to the payment of Muench’s debts. The amount of such debts is merely incidental to the main object of the litigation. The only change in the issues and relief sought made by the proposed amdendments is to increase the amount of plaintiff’ claim in the event of his proving that the conveyances involved were made with'improper intent. Surely, defendants should not complain if all of plain tiff’s claims are included in one action, and the expenses of separate suits for the same purpose are thus avoided; especially where the amendments are made before they are required to answer. The order appealed from is affirmed.